Name: Commission Regulation (EC) No 1805/1999 of 18 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities19. 8. 1999 L 219/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1805/1999 of 18 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 19. 8. 1999L 219/2 ANNEX to the Commission Regulation of 18 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 39,5 999 39,5 0805 30 10 388 60,5 524 63,3 528 77,5 999 67,1 0806 10 10 052 85,6 400 245,6 600 67,6 624 107,6 999 126,6 0808 10 20, 0808 10 50, 0808 10 90 388 64,9 400 56,0 508 62,3 512 40,0 524 47,0 528 54,9 800 76,0 804 71,8 999 59,1 0808 20 50 052 95,5 388 73,6 528 21,7 999 63,6 0809 30 10, 0809 30 90 052 113,1 068 46,0 999 79,5 0809 40 05 064 55,2 066 53,6 068 48,9 093 66,1 999 56,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.